PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,251,695
Issue Date: February 15, 2022
Application No. 16/642,406
Filing or 371(c) Date: 27 Feb 2020
Attorney Docket No. 3490/100.1747US01 
:
:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:



This is a decision on the request for refund received May 17, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a] petition to withdraw the application from issue . . . was submitted . . . Due to a technical glitch in EFS-web, the petition to withdraw the application was never processed . . . Since the petition was never processed, a refund is requested.”  

A review of the Office records for the above-identified application, show that fees were received for a Petition to Withdraw the Application from Issue under 37 CFR 1.313(c)(2) on February 10, 2022.   The petition was not received due to an error with the Electronic Filing System within the USPTO.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.    

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions